                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

ALVINO L. MENDOZA, JR., #1768113                   §

VS.                                                §                 CIVIL ACTION NO. 6:16cv391

MEDICAL UNIT, MICHAEL UNIT, ET AL. §
                                      ORDER OF DISMISSAL

        Plaintiff Alvino Mendoza, Jr., a prisoner confined at Michael Unit within the Texas

Department of Criminal Justice (TDCJ), proceeding pro se and in forma pauperis, filed this civil

rights lawsuit complaining of alleged violations of his constitutional rights occurring at the

Michael Unit. The case was referred to the United States Magistrate Judge, the Honorable Judge

K. Nicole Mitchell, for findings of fact, conclusions of law, and recommendations for disposition

of the case.

        After receiving and evaluating the Court-ordered Martinez Report and Plaintiff’s response

to that Report, on March 13, 2019, Judge Mitchell issued a Report, (Dkt. #17), recommending that

Plaintiff’s civil rights complaint be dismissed, with prejudice, for Plaintiff’s failure to state a claim

upon which relief can be granted. Specifically, Judge Mitchell found that Plaintiff’s authenticated

medical records demonstrated that he failed to state a claim for deliberate indifference to his

serious medical needs. Plaintiff has filed timely objections to the Report, (Dkt. #20).

        As an initial matter, a party objecting to a Magistrate Judge’s Report must specifically

identify those findings to which he or she objects. Frivolous, conclusory, or general objections

need not be considered by the District Court. See Nettles v. Wainwright, 677 F.2d 404, 410 n.8

(5th Cir. 1982) (en banc), overruled on other grounds by Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415 (5th Cir. 1996) (en banc); see also Valez-Pedro v. Thermo King De Puerto Rico,

                                                   1
Inc., 465 F.3d 31, 32 (1st Cir. 2006) (explaining that an objecting party must put forth more than

“[c]onclusory allegations that do not direct the reviewing court to the issues in controversy.”).

       In his civil rights complaint, Plaintiff argued that several members of the nursing staff at

the Michael Unit were deliberately indifferent to his medical needs. Specifically, he argued that

he was sent to Palestine Hospital for a procedure after Dr. Wright discovered that his right testicle

was swollen and, upon return to his unit, was not given the same medications prescribed by the

hospital doctor.

       On objection to Judge Mitchell’s Report and Recommendation, Plaintiff asserts that (1) he

was never notified that he filed a frivolous complaint; (2) the nurses “cover for error”; and that

(3) “justice is not presented when it comes to an offender.”            Plaintiff also describes a

separate incident not mentioned in his complaint: He broke his knee in half, but the medical

department lost his prescription and never told the unit doctor.

       Plaintiff’s objections must be overruled. In this case, Plaintiff raised arguments concerning

treatment of his swollen testicle in March 2016. He did not raise issues concerning a broken knee,

rendering those objections without merit. Moreover, Judge Mitchell’s Report was a

recommendation to which Plaintiff filed objections; therefore, Plaintiff was notified that his

complaint was considered frivolous or failed to state a claim.

       Moreover, the remaining objections are general in nature. The only portion of the Report

to which Plaintiff presents a specific objection is Judge Mitchell’s analysis concerning Plaintiff’s

failure to pick up his medications from the pill window; however, his objection is general and

conclusory. Specifically, he maintains that the “nurses cover for error” and “make the patient look

wrong.” Such objections are conclusory because Plaintiff does not explain how his failure to pick

up his prescription amounts to an alleged “coverup.” Plaintiff does not identify any other portion



                                                 2
of Judge Mitchell’s Report to which he objects, which analyzed Plaintiff’s medical records and his

response to those medical records.

       The Court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the Court has

determined that Report of the United States Magistrate Judge is correct and Plaintiff’s objections

are without merit. Accordingly, it is

       ORDERED that Plaintiff’s objections, (Dkt. #20), are overruled. The Report of the United

States Magistrate Judge, (Dkt. #17), is ADOPTED as the opinion of the District Court. It is also

       ORDERED that Plaintiff’s civil rights complaint is DISMISSED, with prejudice, for

Plaintiff’s failure to state a claim upon which relief can be granted. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.
                 So ORDERED and SIGNED May 13, 2019.




                                                            ____________________________
                                                             Ron Clark, Senior District Judge




                                                   3
